—In related child custody proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Warren, J.), dated August 25, 2000, which permitted the mother to relocate with the children to Florida.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Family Court, Rockland County, for further proceedings in accordance herewith.
*523The Family Court erred in denying a request by the father’s then recently appointed attorney for a reasonable adjournment, prejudicing the father’s right to a meaningful opportunity to appear and present evidence (see Matter of McNeill v Ressel, 258 AD2d 64; Matter of Millay v Millay, 226 AD2d 728; Matter of Radjpaul v Patton, 145 AD2d 494). Accordingly, a new hearing is required. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.